Case 4:19-cv-00402-ALM Document 60-12 Filed 10/01/19 Page 1 of 2 PageID #: 935




                      Exhibit 12
                                    Case 4:19-cv-00402-ALM
                                      Case                 Document
                                            4:19-cv-00402 Document   60-12
                                                                   1-12      Filed
                                                                         Filed     10/01/19
                                                                                06/03/19    Page
                                                                                          Page 2 of22ofPageID
                                                                                                        2 PageID #: 936
                                                                                                              #: 136                                                  Sign in           Join now


                                                                                                                                           People also viewed

                                                                                                                                                       Supriya Tripathi
                                                                                                                                                       Director Of Products at RMgX


                                                                                                                                                       Preeti Rai
                                                                                                                                                       We are hiring! get in touch with us at
                                                                                                                                                       prai@expedien.net


                                                                                                                                                       Bhavika Sharma
                                                                                                                                                       Actively looking for a change as a
                                                                                                                                                       Business Analyst with a product based
Nishant Varshney                                                                                 RMgX                                                  company preferably in Gurgaon, HR
Founder & Technology Head at RMgX                                                                SapientNitro
Gurgaon, Haryana, India                                                                                                                                Deekshant Joshi
                                                                                                 Guru Gobind Singh
                                                                                                                                                       Software Engineer at RMgX
Information Technology and Services                                                              Indraprastha University

                                                                                           500+ connections
                                                                                                                                                       Chandrika Maheshwari
                                                                                                                                                       Director - Marketing at NexBrands Inc


View Nishant Varshney’s full profile. It's free!                                                                                                       Chandi Agarwal
Your colleagues, classmates, and 500 million other professionals are on                                  Join LinkedIn                                 Associate UX/UI Designer at RMgX
LinkedIn.
                                                                                                                                                       Robin Laha
                                                                                                                                                       Associate Technology at RMgX


Summary                                                                                                                                                Karan Nijhawan
                                                                                                                                                       Technolgy Associate at RMgX
Nishant has more than 15+ years of experience in defining, designing and developing enterprise grade
technology solutions in varied technologies for some of the biggest brands belonging industry verticals,
                                                                                                                                                       Sarada prasad Nayak
like – Vodafone ( UK), O2, News International, UK Government, CVS Pharmacy, Coupons.com, Loblaw's,
                                                                                                                                                       PL/SQL Developer at Accenture
JATO and others.

He is passionate about solving real world business problems using technology based solutions and how                                                   Saurav Pandey
technology can be used to create value and create difference in the lives of people. He loves to create                                                UX/UI Designer at the intersect of tech,
things with emphasis on design thinking and sometimes re innovate them to see if they can be bettered.                                                 design and human behavior.


With this passion he has ventured on an entrepreneurial journey and started RMgX - A new breed of
                                                                                                                                           Search for other people you know
technology focused innovation firm working on innovative solutions. A firm which is - Agile, Evolutionary,
Data Driven. The purpose of the organization is creating beautiful and meaningful (most of the times)
                                                                                                                                            First name                Last name
innovations using the latest technology tools and paradigms. An organization which lays emphasis on
experimentation and novelty over archaic ways of doing things.
                                                                                                                                           Find a different Nishant Varshney
Nishant also firmly believes in the principles of collaborative working and loves to spread knowledge and
keen to learn from people from varied backgrounds and experiences                                                                                      Nishant Varshney
                                                                                                                                                       Helping Organizations adopt
                                                                                                                                                       Technology I Senior Corporate Sales
                                                                                                                                                       Professional I Cloud & Managed I
Experience                                                                                                                                             New Delhi Area, India


            Founder & Technology Lead                                                                                                                  Nishant Varshney
            RMgX                                                                                                                                       Principal Software Engineer at
                                                                                                                                                       Moonfrog Labs
            June 2015 – Present • 4 years
            New Delhi                                                                                                                                  India

            Founded an innovation focused company working in the areas of Mobile | Commerce | Data | Digital.
                                                                                                                                                       Nishant Varshney
                                                                                                                                                       MANAGER SALES
                                                                                                                                                       Noida Area, India
            Manager Technology
            SapientNitro
                                                                                                                                                       Nishant Varshney
            June 2013 – June 2015 • 2 years 1 month
                                                                                                                                                       Student at Jaypee University of
            Gurgaon, India
                                                                                                                                                       Information Technology
                                                                                                                                                       New Delhi Area, India

            Assistant Manager
                                                                                                                                           More professionals named Nishant Varshney
            Accenture Technology Solutions
            August 2010 – June 2013 • 2 years 11 months
            Gurgaon, India

            * Setting the India team.                                                                                                                               English (English)
            * Managing team spread across multiple geographices
            * Architecting and Design the product and new features.
            * Supporting sales process.
                                                                                                                                                                      © 2018
                                                                                                                                                             User Agreement
                                                                                                                                                              Privacy Policy
            Sr Associate Technology Level 2                                                                                                                Community Guidelines
            Sapient Corp. Ltd                                                                                                                                 Cookie Policy
            June 2004 – September 2010 • 6 years 4 months
            Gurgoan
                                                                                                                                                         Page not
                                                                                                                                                             Copyright Policy
                                                                                                                                                              Guest Controls




Education                                                                                                                                  Learn new skills with online courses

                                                                                                                                                               Amazon Web Services:
            Guru Gobind Singh Indraprastha University
                                                                                                                                                               Data Analytics
            Bachelor's of Technology, Electronics & Communication Engineering, First Class
            2000 – 2004
                                                                                                                                                               Java Persistence API
                                                                                                                                                               (JPA): 2 Inheritance and
            New Era Public School                                                                                                                              Querying
            High School, Science
            1985 – 2000
                                                                                                                                                               Oracle Database 12c:
                                                                                                                                                               Advanced SQL

Skills & Endorsements
                                                                                                                                           View all online courses

Join LinkedIn to see Nishant’s skills, endorsements, and full profile
                                                                                                                                           Nishant’s public profile badge
                                                                                                                                           Include this LinkedIn profile on other websites

Languages
                                                                                                                                                         Nishant Varshney
                                                                                                                                                         Founder & Technology Head at
English                                                                                                                                                  RMgX
Native or bilingual proficiency
                                                                                                                                                       Founder & Technology Lead at RMgX
Hindi
                                                                                                                                                       Guru Gobind Singh Indraprastha
Native or bilingual proficiency
                                                                                                                                                       University


                                                                                                                                               View profile
Groups
                                                                                                                                           View profile badges
            Data Science Central

                                                                                                                                           View similar profiles
            J Architect
                                                                                                                                                       Bhupesh Kotak
                                                                                                                                                       Assistant Manager at Genpact

            HTML5 / CSS3 / Javascript (HTML / CSS / JS)
                                                                                                                                                       Harish Tomar
                                                                                                                                                       Assistant Manager at Genpact
            The Digital Creative Network
                                                                                                                                                       Rapinder Pal Singh
                                                                                                                                                       Assistant Manager at Genpact
            Sapient

                                                                                                                                                       Abhinav Gupta
            Big Data and Analytics                                                                                                                     Assistant Team Manager at Genpact


                                                                                                                                                       Peeyush Gupta
                                                                                                                                                       Assistant Manager at Genpact


View Nishant Varshney’s full profile to...                                                                                                             Palak Oberoi
   See who you know in common                                                                                                                          Assistant Manager at Genpact
   Get introduced
   Contact Nishant Varshney directly
                                                                                                                                                       Anita Tuli

                                                                                                                                                       Assistant Manager at Genpact
     Join LinkedIn
                                                                                                                                                       Sonia Verma
                                                                                                                                                       Software Development Engineer Grad…


                                                                                                                                                       Dinesh Kumar
                                                                                                                                                       Assitant Manager at Genpact


                                                                                                                                                       Lisha Vinayak
                                                                                                                                                       Assistant Manager at Genpact




        © 2019   About    User Agreement    Privacy Policy   Cookie Policy   Copyright Policy   Brand Policy   Guest Controls   Community Guidelines    Language
